Citation Nr: 0518725	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-42 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
PTSD, evaluated as 30 percent disabling from January 23, 
2002.  The veteran perfected an appeal as to the assigned 
rating.  

In March 2005, the rating for PTSD was increased to 50 
percent.  In a statement received that month, the veteran 
stated that he would like a 70 percent rating.  As such, the 
issue of entitlement to a disability evaluation in excess of 
50 percent for PTSD remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his December 2004 substantive appeal (VA Form 9), the 
veteran indicated that he wanted a hearing with a Member of 
the Board in Washington, DC.  Such hearing was scheduled for 
July 25, 2005.  A statement dated in July 7, 2005, indicates 
that the veteran wanted to cancel his hearing in Washington, 
DC and have a Travel Board hearing at the RO instead.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
Travel Board hearing in accordance with 
applicable procedures.  The veteran 
should be provided with notice as to the 
time and place to report for said 
hearing.  

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law. The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




